Case 3:20-cv-00195-SLG Document 22-1 Filed 08/31/20 Page 1 of 4   Exhibit 1
                                                                  Page 1 of 4
                                                          Exhibit 1
Case 3:20-cv-00195-SLG Document 22-1 Filed 08/31/20 Page 2Page
                                                          of 4 2 of 4
                                                                  Exhibit 1
Case 3:20-cv-00195-SLG Document 22-1 Filed 08/31/20 Page 3 of 4
                                                                  Page 3 of 4
Exhibit 1
       Case 3:20-cv-00195-SLG Document 22-1 Filed 08/31/20 Page 4 of 4
Page 4 of 4
